Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 1 of 31 PageID: 1537



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



 KARLA BURGA AND BETTY
                                                  Civ. No. 17-1655 (KM) (JBC)
 PACHECO,

                Plaintiffs,                                 OPINION

 v.

 CITY OF PLAINFIELD, CITY OF
 PLAINFIELD POLICE DEPARTMENT,
 DETECTIVE MICHAEL BLACK,
 OFFICER PIERRE MCCALL, OFFICER
 CRAIG KENNOVIN, ABDUL WARD,
 JOHN DOES 1-20 (FICTITIOUS
 UNIDENTIFIED EMPLOYEES OF THE
 CITY OF PLAINFIELD POLICE
 DEPARTMENT) AND ABC CORP. 1-20
 (UNIDENTIFIED ENTITIES),

               Defendants.



KEVIN MCNULTY, U.S.D.J.:
      On March 12, 2015, plaintiffs Karla Burga and Betty Pacheco occupied a
motor vehicle that was hit by a vehicle driven by defendant Abdul Ward. At the
time, Ward was fleeing the scene of a shooting, pursued by the Plainfield police.
Seriously injured in the accident, the plaintiffs have brought suit against Ward,
the City of Plainfield, its Police Department, Plainfield Police Officer Pierre
McCall, Detective Michael Black, and Officer Craig Kennovin.
      Now pending before the Court are two motions for summary judgment,
one filed by defendant Officer Kennovin (DE 48) and one filed jointly by the City
of Plainfield, Officer McCall, and Detective Black. Plaintiffs oppose defendants’
motions. (DE 51) For the reasons stated below, I will grant Officer Kennovin’s
motion for summary judgment. I will grant in part and deny in part the



                                       1
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 2 of 31 PageID: 1538



summary judgment motion filed by the City of Plainfield, Officer McCall and
Detective Black.

    I.      Summary 1
            A.     Factual Background 2
         The events in suit took place in Plainfield, New Jersey, and involved the
Plainfield police. On March 12, 2015, Detective Black was assisting with an
undercover investigation and assisting Detective Troy Alston. (DSOF ¶¶ 1–2)



1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
         “DE” = Docket entry number in this case.
         “Compl.” = The Complaint filed by plaintiffs. (DE 1)
         “DSOF” = Joint statement of material facts filed by the City of Plainfield,
                  Detective Black and Officer McCall. (DE 49-1)
         “KSOF” = Statement of material facts filed by Officer Kennovin. (DE 48-2)
         “PRSOF” = Plaintiffs’ response to the DSOF. (DE 51-1 at 2–4)
         “PSSOF” = Plaintiffs’ supplemental statement of material facts (DE 51-1 at 5–
                   24)
         “DRSOF” = Defendants’ responses to plaintiffs’ supplemental statement of facts
                   (DE 53-1)
2     The parties have, in the spirit of Rule 56.1, significantly narrowed the facts in
dispute in the DSOF and PSSOF. Accordingly, I summarize the facts as presented by
the parties, indicating where necessary those that are disputed.
       Officer Kennovin submitted with his summary judgment motion a statement of
material facts. (DE 48-2 (“KSOF”)) Local Rule 56.1 states in part, “[t]he opponent of
summary judgment shall furnish, with its opposition papers, a responsive statement
of material facts, addressing each paragraph of the movant’s statement, indicating
agreement or disagreement and, if not agreed, stating each material fact in dispute
and citing to the affidavits and other documents submitted in connection with the
motion.” Plaintiffs, however, failed to address the KSOF.
       If a party fails to address the other party’s properly supported assertion of fact,
the court may consider “grant[ing] summary judgment if the motion and supporting
materials—including the facts considered undisputed—show that the movant is
entitled to it ....” Fed. R. Civ. P. 56(e). Local Civil Rule 56.1(a) deems a movant’s
statement of material facts undisputed where a party does not respond or file a
counterstatement. L. Civ. R. 56(a). Nevertheless, where plaintiffs’ briefing provides
support that disputes a statement in the KSOF, I will treat those facts as disputed.

                                           2
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 3 of 31 PageID: 1539



Detective Alston relayed to Detective Black that a dispute had broken out near
Berckman Street and East Sixth Street. (DSOF ¶ 2) Detective Black responded
to the call and drove towards the area in an undercover, unmarked vehicle that
did not have emergency lights and sirens. (PSSOF ¶¶ 43–44) As he approached
that area, he saw a man aggressively waving his hands. (DSOF ¶ 3) The man
then got into a gray car. Detective Black heard gun shots, which he believed
came from the gray car. (DSOF ¶¶ 3 –4)
      Immediately after the shots were fired, the gray car sped off. (The gray
car was driven by defendant Abdul Ward, though Black did not know this at
the time. See infra.) Detective Black followed in his unmarked car. (DSOF ¶ 5)
The gray car was traveling at a high rate of speed. Black testified that he
performed all actions of an officer in pursuit except for activating lights or
sirens, because his car had none. (PRSOF ¶ 5) Black radioed that gunshots
had been fired, provided a description of the gray car, and described its
direction of travel. (DSOF ¶ 5) Officer McCall, Officer Kennovin, and Detective
Auricchio, among others, heard Detective Black’s call over the radio. (DSOF ¶
6; KSOF ¶ 2)
      Two marked patrol cars, one of them driven by McCall, drove to the area
in response to the call of Detective Black, who spotted them as they arrived.
(DSOF ¶¶ 6–7) Detective Black instructed McCall to pull over the gray car.
(DSOF ¶ 7) McCall was in marked patrol vehicle number 62, a Ford Taurus
equipped with lights and sirens. (DSOF ¶ 8) McCall made a U-turn and
pursued the gray car. (DSOF ¶10) The parties dispute whether, once McCall
began pursuing the gray car, Black ceased his pursuit. (DSOF ¶¶ 11–12;
PRSOF ¶¶ 11–12)
      At the time he began pursuing the gray car, McCall did not know the
identity of the driver, who was later identified as Ward. (DSOF ¶¶ 23, 27)
During the chase, Ward was travelling as fast as 60 mph, well in excess of the
20 to 25 mph speed limit in the residential neighborhoods through which he
was travelling. (DSOF ¶ 13) Officer McCall testified that he was driving
approximately 50 mph in pursuit. (Id.) Ward led McCall and other officers on a
                                      3
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 4 of 31 PageID: 1540



chase through the neighborhood, ultimately turning and driving the wrong way
(westbound) down a one-way street, East 6th Street. (DSOF ¶ 14)
      Still driving the wrong way down 6th Street, Ward crossed several
avenues and then approached the intersection of Central Avenue. 3 At the time,
plaintiff Karla Burga was driving her Jeep Cherokee with her mother, Betty
Pacheco, down Central Avenue. (PSSOF ¶¶ 1–3) Burga recalled driving and
talking with her mother as she approached 6th Street. As she recollected the
events, she did not have the radio on, and was driving at approximately 20
mph. (PSSOF ¶¶ 4–5) When the light turned green for Ms. Burga, she started to
cross the intersection. Mr. Ward’s gray car emerged from East 6th Street and
collided with plaintiffs’ Jeep Cherokee. (DSOF ¶ 14; PSSOF ¶ 3; KSOF ¶ 7) Only
Mr. Ward’s vehicle collided with the plaintiffs’ Jeep; no police vehicles collided
with the Jeep. (DSOF ¶¶ 15–16)
      The impact was such that Ms. Burga’s vehicle was flipped over onto its
roof. (KSOF ¶10) Ms. Burga was knocked unconscious and both plaintiffs
received medical attention at the scene before being transported to the
hospital. (KSFO ¶ 12; PSSOF ¶¶ 7–8, 14–16)
      A handgun was recovered from Mr. Ward’s lap inside the gray car. (DSOF
¶ 26) Ward was placed under arrest and was ultimately charged in a ten- count
indictment. He pled guilty to an amended charge of First-Degree Aggravated
Manslaughter arising from the shooting. (DSOF ¶¶ 27–28; KSOF ¶ 9)
      The entire police pursuit of Ward lasted less than five minutes. (DSOF ¶¶
15–16) The roads were dry, the weather was sunny and clear, traffic was light,
and no pedestrians were seen in the area of the pursuit. (DSOF ¶¶ 21–22)
Plaintiff Burga testified that she did not hear any emergency sirens or see any
emergency lights prior to the accident. (PRSOF ¶ 19; PSSOF ¶ 6; DRSOF ¶ 6)



3      At this point, East 6th St. had become West 6th St., according to Google Maps.
https://www.google.com/maps/place/600+Central+Ave,+Plainfield,+NJ+07060/@40.6
129202,-
74.4235438,17z/data=!3m1!4b1!4m5!3m4!1s0x89c3b9f1309afc5f:0x8d2d43b19cab88
9c!8m2!3d40.6129202!4d-74.4213498?hl=en
                                       4
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 5 of 31 PageID: 1541



Ms. Pacheco agreed. (PRSOF ¶19; PSSOF ¶¶ 9–13) Neither plaintiff recalled
seeing or hearing the gray car prior to impact. (DSOF ¶¶ 19–20)
           B.    New Jersey AG Guidelines for police pursuits
        It is undisputed that Sargent Kennovin, Officer McCall, and Detective
Black graduated from the John H. Stamler Police Academy, where they received
training on police pursuits. (DSOF ¶¶ 29–35) They all further received training
biannually on police pursuits. (Id.) McCall testified that he recalled a lot of
things about his training. (DSOF ¶ 30) He testified that Plainfield had its own
rules regarding police pursuits that were more restrictive than those contained
in the New Jersey Attorney General (“AG”) Guidelines. He could not recall
specifically what those differences were. (PRSOF ¶ 30; PSSOF ¶ 87)
        The AG guidelines contain the following definition of “pursuit driving”:
        an active attempt by a law enforcement officer operating a motor
        vehicle and utilizing emergency warning lights and an audible
        device to apprehend one or more occupants of another moving
        vehicle when the officer reasonably believes that the driver of the
        fleeing vehicle is aware of the officer’s attempt to stop the vehicle
        and is resisting apprehension by increasing vehicle speed, ignoring
        the officer or otherwise attempting to elude the officer

(DE 49-7 (Ex. R) at 290) A “primary” pursuit vehicle is defined as the one “that
initiates a pursuit or any unit that assumes control of the pursuit as the lead
vehicle (the first police vehicle immediately behind the fleeing suspect).” A
“secondary” pursuit vehicle is “[a]ny police vehicle which becomes involved as a
backup to the primary unit and follows the primary unit at a safe distance.”
(Id.)
        The guidelines further outline who has the “Authorization to Pursue”:
        1. A police officer may only pursue
           a. When the officer reasonably believes that the violator has
              committed an offense of the first or second degree, or an offense
              enumerated in Appendix A of this policy, or

           b. When a police officer reasonably believes that the violator poses an
              immediate threat to the safety of the public or other police officers.

(Id. at 291)
                                       5
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 6 of 31 PageID: 1542



      The AG Guidelines impose further restrictions on police pursuits:
            “[N]o more than two police vehicles (primary unit and secondary
      unit) shall become actively involved in a pursuit unless otherwise
      specifically directed by a supervisor.” (PSSOF ¶ 18; DRSOF ¶ 18)
            “An unmarked police vehicle will not participate in a vehicular
      pursuit unless it is equipped with an emergency light and an audible
      device. The unmarked car shall relinquish primary unit status
      immediately upon the participation of a marked vehicle.” (Ex. R at 294)
            Should a vehicle in pursuit that is equipped with lights and sirens
      fail to activate its lights and sirens, this would violate the AG guidelines.
      (PSSOF ¶ 19; Ex. R at 294)
      The parties dispute the number of police vehicles and which officers were
involved in the pursuit of Mr. Ward’s gray car. There is evidence in the record
that at least one car, and perhaps more, were in pursuit. Plaintiffs contend that
at a minimum four officers (defendants McCall and Black, and non-defendants
Hafeken and Lordi) were involved in the police pursuit.
      There is no dispute that McCall was in pursuit of Mr. Ward and was the
first marked car to arrive after Detective Black radioed for assistance. It
appears that Lieutenant Hafeken, who is not a defendant here, arrived second.
The parties dispute whether Hafeken was “in pursuit” but it appears that he
was the secondary vehicle behind McCall. (DE 51-8 at 54-55 (Testimony of
Lieutenant Hafeken) stating that as he approached 5th Street he saw the
suspect vehicle and a marked patrol car). Officer Gregory A. Lordi, likewise not
a defendant here, was also involved. He fell into line somewhere behind
Hafeken. (See DE 49-7 at 157 (testimony of Officer Lordi)) Lordi testified that at
times he was approximately 500 feet behind McCall. (PSSOF ¶¶ 128–29) 4
      It is unclear where Black was driving while McCall, Hafeken, and Lordi
followed Ward. Detective Black testified that because he was in an unmarked



4     Officers Hafeken and Lordi are not named as defendants. Their actions are
included to round out the factual picture.
                                      6
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 7 of 31 PageID: 1543



car without, e.g., overhead lights, he only followed Ward’s gray car until the
marked car driven by McCall arrived. (PSSOF ¶¶ 50–73) After that point,
defendants assert, Black did not continue to follow Ward and did not
participate in the pursuit. Plaintiffs maintain that Black continued to
participate in the pursuit of Ward. (DSOF ¶¶ 11–12; PRSOF ¶¶ 11–12) For
example, Black continued to radio direction-of-travel information, which would
be required of a participant in a police pursuit, and would also imply that he
remained close enough to observe. (PSSOF ¶¶ 74, 147)
       There is no testimony that any of these officers were directed to stand
down by the Watch Commander, Lieutenant Hafeken. (DSOF ¶ 17) Defendants
dispute that Hafeken, Lordi, and Black were in “pursuit”; they admit, however,
that Hafeken and Lordi (and of course McCall) were all present and driving the
wrong way down 6th Street, where the accident occurred. (PSSOF ¶ 137) The
precise nature of Defendants’ objection to the term “pursuit” as it relates to
(non-defendant) Hafeken, is unclear. (DRSOF ¶ 137) As to non-defendant Lordi,
Defendants point to his testimony that he was much farther behind McCall and
that he stopped at each intersection when driving. (PSSOF ¶¶ 128–33, 140–
145)
       Officer Kennovin stands on a different footing. Sergeant Kennovin, as
noted above, heard Black’s call. He and two other officers drove to the area.
(PSSOF ¶¶ 22–27) Kennovin, however, was not involved in following or
pursuing Ward’s car at any time. (DSOF ¶ 36; PRSOF ¶ 36; KSOF ¶ 8)
Kennovin arrived after the collision had occurred and then began securing the
scene. (KSOF ¶¶ 9, 11)
       The Officers’ testimony suggests that they were aware of the AG
guidelines. All received training. Officer Kennovin agreed during his deposition
that should it be established that there were three cars—driven by McCall,
Hafeken, and Lordi—in pursuit of the gray vehicle, this would have exceeded
the AG’s guidelines. (PSSOF ¶¶33–35) Moreover, Hafeken testified that, if Lordi
had been behind him with his lights and sirens activated, then Lordi would be
considered to have been involved in the pursuit. (PSSOF ¶ 165)
                                      7
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 8 of 31 PageID: 1544



      As to whether sirens and lights were used, the record remains disputed.
Each of the officers operating a marked police vehicle testified that the lights
and sirens were switched on. McCall stated that he had his lights and sirens
activated as he pursued Ward. (DSOF ¶ 24; PSSOF ¶ 92) Non-defendant
Hafeken also asserted that he was operating a marked police car with
emergency lights and sirens activated. (DSOF ¶18) Non-defendant Lordi
testified that when he first arrived, neither he nor McCall had their lights and
sirens activated, but that he subsequently turned his on. (PSSOF ¶¶ 130–33) In
depositions, several of the officers were played audio recordings of the pursuit.
McCall, after listening to the audio, confirmed that he could not hear his siren
and he acknowledged that one should be able to hear the sirens on the
recording if they were on. (PSSOF ¶¶ 120–21) 5
          C.     Procedural History
      On March 10, 2017, plaintiffs Burga and Pacheco filed their civil
complaint, which has not been amended. It asserts seven causes of action:
      Count 1: Civil Rights/Due Process Violations (14th Amendment/42
                 U.S.C. 1983) (against defendants Black, McCall, and Kennovin)
      Count 2: Monell liability (against City of Plainfield, Plainfield Police Dep’t)
      Count 3: Conspiracy (42 U.S.C. §§ 1985, 1986) (against all defendants)
      Count 4: New Jersey Civil Rights Act (against all defendants)
      Count 5: New Jersey Tort Claims Act (against defendants Black, McCall,
                 and Kennovin).
      Count 6: Negligence (against defendant Adbul Ward only)
      Count 7: Punitive Damages
      On May 1, 2017, the City of Plainfield Police Division moved to dismiss
the Complaint, asserting that as a department of city government it is not a



5      Less relevantly (because his physical location during the events is unclear),
Black also testified that the first time he could hear sirens on the audio recording was
just before the crash. (PSSOF ¶¶ 80, 84) Kennovin, who arrived after the accident,
agreed that sirens could not be heard on the audio recording until a few seconds
before the crash. (PSSOF ¶ 41)
                                         8
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 9 of 31 PageID: 1545



separate legal entity with the capacity to sue or be sued. 6 (DE 14). The parties
filed, and the Court entered, a stipulation dismissing the Police Division with
prejudice. The City of Plainfield itself remains as a defendant. (DE 16; DE 18)
          The parties then began discovery (DE 21); however, discovery was stayed
pending further order of the Court given that defendant Abdul Ward was being
prosecuted by the State of New Jersey and the Union County Prosecutor’s
Office advised that they would not provide discovery while that prosecution was
ongoing. (DE 22) Mr. Ward was then sentenced in or around March 2, 2018
(DE 23). Fact discovery recommenced. (DE 25) Expert discovery was then
conducted and all discovery was completed in or about October 2019.
          On August 29, 2019, Magistrate Judge Clark issued an order outlining
the schedule for the filing of dispositive motions. (DE 41). Four defendants
moved for summary judgment. (DE 48; DE 49) The City of Plainfield, Detective
Michael Black, and Officer Pierre McCall filed a joint motion for summary
judgment on Counts 1 through 5 and 7, while Officer Craig Kennovin
separately moved for summary judgment on these same counts. 7 (Id.) Plaintiffs
oppose those motions. (DE 51)

    II.     Discussion
            A.    Legal standard
          Federal Rule of Civil Procedure 56(a) provides that summary judgment
should be granted “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
See Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000);
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding a motion



6     See, e.g., N.J. Stat. Ann. § 40A:14-118 (municipal police department is “an
executive and enforcement function of municipal government”); Padilla v. Twp. of
Cherry Hill, 110 F. App’x 272, 278 (3d Cir. 2004); Mitchell v. City of Jersey City, No.
15-6907, 2016 WL 1381379 at *1 n.1 (D.N.J. Apr. 7, 2016).

7       The only claim not addressed by these motions is Count 6, which asserts state
tort claims against co-defendant Abdul Ward only. Accordingly, this Opinion does not
address the merits of Count 6.
                                          9
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 10 of 31 PageID: 1546



 for summary judgment, a court must construe all facts and inferences in the
 light most favorable to the nonmoving party. See Boyle v. Cnty. of Allegheny
 Pennsylvania, 139 F.3d 386, 393 (3d Cir. 1998) (citing Peters v. Delaware River
 Port Auth. of Pa. & N.J., 16 F.3d 1346, 1349 (3d Cir. 1994)). The moving party
 bears the burden of establishing that no genuine issue of material fact
 remains. See Celotex, 477 U.S. at 322-23. “[W]ith respect to an issue on which
 the nonmoving party bears the burden of proof . . . the burden on the moving
 party may be discharged by ‘showing’ — that is, pointing out to the district
 court — that there is an absence of evidence to support the nonmoving party’s
 case.” Id. at 325.
       Once the moving party has met that threshold burden, the non-moving
 party “must do more than simply show that there is some metaphysical doubt
 as to material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
 U.S. 574, 586, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986). The opposing party
 must present actual evidence that creates a genuine issue as to a material fact
 for trial. Anderson, 477 U.S. at 248; see also Fed. R. Civ. P. 56(c) (setting forth
 types of evidence on which nonmoving party must rely to support its assertion
 that genuine issues of material fact exist).
       Unsupported allegations, subjective beliefs, or argument alone, however,
 cannot forestall summary judgment. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S.
 871, 888, 111 L. Ed. 2d 695, 110 S. Ct. 3177 (1988) (nonmoving party may not
 successfully oppose summary judgment motion by simply replacing
 “conclusory allegations of the complaint or answer with conclusory allegations
 of an affidavit.”); see also Gleason v. Norwest Mortg., Inc., 243 F.3d 130, 138
 (3d Cir. 2001) (“A nonmoving party has created a genuine issue of material fact
 if it has provided sufficient evidence to allow a jury to find in its favor at trial.”).
 Thus, if the nonmoving party fails “to make a showing sufficient to establish
 the existence of an element essential to that party’s case, and on which that
 party will bear the burden of proof at trial . . . there can be ‘no genuine issue of
 material fact,’ since a complete failure of proof concerning an essential element


                                         10
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 11 of 31 PageID: 1547



 of the nonmoving party’s case necessarily renders all other facts immaterial.”
 Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir. 1992) (quoting Celotex,
 477 U.S. at 322-23).
       The “mere existence of some alleged factual dispute between the parties
 will not defeat an otherwise properly supported motion for summary judgment;
 the requirement is that there be no genuine issue of material fact.” Anderson,
 477 U.S. at 247-48. A fact is only “material” for purposes of a summary
 judgment motion if a dispute over that fact “might affect the outcome of the
 suit under the governing law.” Id. at 248. A dispute about a material fact is
 “genuine” if “the evidence is such that a reasonable jury could return a verdict
 for the nonmoving party.” Id.

           B.     Count 1: Civil Rights Violation Under 42 U.S.C. § 1983
                  i. Standard
       The Count 1 Section 1983 claim seeks to hold defendants Black, McCall,
 and Kennovin liable for substantive due process constitutional violations under
 a “state-created danger” theory of liability. When a federal right is infringed by
 an official acting under color of state law, the Civil Rights Act of 1871 provides
 a remedy:
       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of
       Columbia, subjects, or causes to be subjected, any citizen of the
       United States or other person within the jurisdiction thereof to the
       deprivation of any rights, privileges or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress.

 42 U.S.C. § 1983. Section 1983 allows a party who has been deprived of rights,
 privileges, or immunities secured by the Constitution to seek damages and
 injunctive relief. See id.
       Section 1983 is not in itself a source of substantive rights; it provides a
 remedy for violations of rights protected by other federal statutes or by the U.S.
 Constitution. City of Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985).
 Therefore, in evaluating a § 1983 claim, a court must first “identify the exact

                                       11
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 12 of 31 PageID: 1548



 contours of the underlying right said to have been violated” and determine
 “whether the plaintiff has alleged a deprivation of a constitutional right at all.”
 Id. (citing Cnty. of Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998)).
       A prima facie case under § 1983 requires plaintiffs to demonstrate that
 (1) a person deprived them of a federal right; and (2) the person who deprived
 them of their right acted under color of state law. Groman v. Twp. of
 Manalapan, 47 F.3d 628, 633 (3d Cir. 1995) (citing Gomez v. Toledo, 446 U.S.
 635, 640 (1980)). Element (2)—whether the officer here acted under color of
 state law—is not disputed by the parties. The parties’ dispute arises as to
 element (1)—whether plaintiffs were deprived of a federal right.
       Whether element (1) of plaintiffs’ “state-created danger” theory depends
 on whether plaintiffs have satisfied the Third Circuit’s four-part test as outlined
 in Kneipp v. Tedder, 95 F.3d 1199 (3d Cir. 1996). In Kneipp, the Third Circuit
 held that in order to state a viable claim where the state had created a danger a
 plaintiff must show:

       (1) that the harm ultimately caused to the plaintiff was foreseeable and
           fairly direct;
       (2) the state actor acted in willful disregard for the plaintiff’s safety;

       (3) there was some relationship between the state and the plaintiff; and

       (4) the state actor used his authority to create an opportunity for danger
           that otherwise would not have existed.

 Id. at 1208.
       As to element 1, the question is whether the harm was foreseeable and
 direct. “To adequately plead foreseeability ..., we require a plaintiff to allege ...
 an awareness of risk that is sufficiently concrete to put the [state] actors on
 notice of the harm.” Henry v. City of Erie, 728 F.3d 275, 282 (3d Cir. 2013)
 (quoting Phillips v. Cty. of Allegheny, 515 F.3d 224, 238 (3d Cir. 2008)).
       Element 2 requires not just negligence, but that “a state actor acted with
 a degree of culpability that shocks the conscience.” K.W. by & through White v.
 Se. Pennsylvania Transportation Auth., 760 F. App’x 104, 107 (3d Cir. 2019)
 (citing Sanford v. Stiles, 456 F.3d 298, 304 (3d Cir. 2006)); see also Lewis, 523

                                         12
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 13 of 31 PageID: 1549



 U.S. 833. “While the state actor’s behavior must always shock the conscience,
 the specific level of culpability required to shock the conscience increases as
 the time to deliberate decreases. Where state actors have an opportunity to
 deliberate and make ‘unhurried judgments,’ deliberate indifference is
 sufficient.” M.J.G. v. Sch. Dist. of Philadelphia, 774 F. App’x 736, 744 (3d Cir.
 2019). The late Chief Judge Simandle explicated that standard thus:
       [It] depends on the particular circumstances of the case. Walter,
       544 F.3d at 192 (quoting Miller v. City of Phila., 174 F.3d 368, 375
       (3d Cir.1999)). Where state officials are asked to make split-second
       decisions in “‘a hyperpressurized environment,’ an intent to cause
       harm is usually required....’” Id. (quoting Sanford v. Stiles, 456
       F.3d 298, 306 (3d Cir. 2006)). By contrast, “where officials are
       afforded the luxury of a greater degree of deliberation and have
       time to make ‘unhurried judgments,’ deliberate indifference is
       sufficient to support an allegation of culpability.” Phillips, 515 F.3d
       at 240–41 (emphasis in original). The Third Circuit has recognized
       a middle-ground standard in other circumstances:
             [W]here the circumstances require a state actor to make
             something less exigent than a “split-second” decision but
             more urgent than an “unhurried judgment,” i.e., a state
             actor is required to act “in a matter of hours or minutes,” a
             court must consider whether a defendant disregarded a
             “great risk of serious harm rather than a substantial risk.”
       Id. at 241 (quoting Sanford, 456 F.3d at 306). The Third Circuit
       has described this middle-ground standard as: “gross negligence
       and arbitrariness—the state actor must ‘consciously disregard[ ] a
       great risk of serious harm.’” Walter, 544 F.3d at 193.

 Van Orden v. Borough of Woodstown, 5 F. Supp. 3d 676, 683 (D.N.J. 2014).
       The relationship requirement of element 3 “contemplates some contact
 such that the plaintiff was a foreseeable victim of [the] defendant’s acts in a tort
 sense.” Kneipp, 95 F.3d at 1209 n. 22. The criterion that there be “some
 contact” between a state actor and a plaintiff embodies the requirement that
 the danger created by a state actor cannot be directed toward the “public at
 large,” but instead must be particular to a plaintiff.



                                       13
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 14 of 31 PageID: 1550



        Element 4 “of these conjunctive elements reflects the fact that the
 substantive component of the Due Process Clause ‘is phrased as a limitation
 on the State’s power to act, not as a guarantee of certain minimal levels of
 safety and security. It forbids the State itself to deprive individuals of life,
 liberty, or property without due process of law. . . .’” K.W. by & through White,
 760 F. App’x at 107 (citing Collins v. City of Harker Heights, Tex., 503 U.S. 115,
 126 (1992)).

                 ii. Analysis
                        1.      Substantive due process violation
        Defendants Black, McCall, and Kennovin focus in their briefing on
 element 2, whether their conduct “shocks the conscience.” (DE 49-2 at 24-31;
 DE 48-4 at 8-11) Officers Black and McCall assert that in the case of a rapidly
 developing pursuit of a dangerous individual, plaintiffs can only satisfy the
 “shocks the conscience” standard by establishing that defendants had an
 intent to harm plaintiffs. See pp. 12–13, supra. (DE 49-2 at 24-31) Black and
 McCall assert that they were responding to an emergency involving a
 dangerous suspect who was fleeing after firing a gun. (Id. at 29-31) There is no
 evidence, they say, that either one of them intended to harm these unfortunate
 bystanders. (Id.) Rather, they were simply responding to the unfolding situation
 and trying to apprehend someone who they perceived to be a danger to the
 public. (Id.)
        Officer Kennovin asserts that his conduct cannot reach the level of
 “intent to harm,” as it is undisputed that he was not part of the pursuit of Mr.
 Ward and only arrived on scene after the unfortunate accident. (See, e.g., KSOF
 ¶¶ 9, 11) In response to the distress call, he quickly but carefully drove to the
 scene, and did not create any undue risk to plaintiffs. (DE 48-4 at 11)
        Plaintiffs aver that a lower standard should apply under the “shocks the
 conscience” framework. The officers, they say, had “at least some time to
 deliberate before deciding whether and how to pursue the suspect.” (DE 51 at



                                         14
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 15 of 31 PageID: 1551



 9) Thus, they say, the test is not deliberate indifference, but the lower standard
 of conscious disregard of a great risk of serious harm. See pp. 12–13, supra.
       Under a conscious-disregard standard, plaintiffs contend that it is both
 material and disputed whether defendants complied with the AG’s guidelines.
 They cite in particular disputes over the number of vehicles engaged in pursuit
 and whether the officers activated their lights and sirens to warn plaintiffs. (DE
 51 at 9-10)
       I find, however, that the deliberate intent standard, not the conscious
 disregard standard, applies here. The court may even assume for purposes of
 argument that these officers conducted the pursuit in a negligent or reckless
 manner, or that they violated the AG’s guidelines by exceeding the permitted
 number of vehicles and failing to use their sirens and lights. Even so, this
 conduct would fail to rise to the required level of intent for a constitutional
 violation. “Regardless whether [the officer’s] behavior offended the
 reasonableness held up by tort law or the balance struck in law enforcement’s
 own codes of sound practice, it does not shock the conscience, and petitioners
 are not called upon to answer for it under § 1983.” Lewis, 523 U.S. at 855.
       The record establishes beyond doubt that this was a high-speed chase of
 a dangerous fleeing suspect. The Supreme Court held in Lewis that in such a
 case, an intent-to-harm standard applies. Id. As the Third Circuit recently
 summarized:
       Lewis involved a police officer who was pursuing two suspects
       actively fleeing the police in a dangerous manner. Id. at 836, 118
       S.Ct. 1708. The suspects, riding together on a motorcycle, were
       weaving in and out of traffic at high speeds. Id. After the driver of
       the motorcycle lost control and crashed, the pursuing officer
       accidentally struck and killed one of the suspects. Id. at 837, 118
       S.Ct. 1708. The Court characterized the situation as involving an
       officer who had to make an “instantaneous” reaction to the fleeing
       suspects’ “outrageous behavior[.]” Id. at 855, 118 S.Ct. 1708. It
       held that, in such circumstances, a police pursuit will not give rise
       to a substantive due process violation absent a specific intent to
       harm. Id. at 854, 118 S.Ct. 1708. In reaching that conclusion, the
       Court noted that conduct intended to cause harm was “most likely
       to rise to the conscience-shocking level” and that negligent conduct

                                       15
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 16 of 31 PageID: 1552



       was never sufficient for a substantive due process claim. Id. at
       849, 118 S.Ct. 1708. It also explained, however, that conduct
       falling between intentional conduct and negligent conduct was “a
       matter for closer calls” that could, given the right circumstances,
       be actionable under the Fourteenth Amendment. Id.

       Lewis, then, clearly established that an officer can be liable for a
       substantive due process violation resulting from a high-speed
       pursuit of a dangerously fleeing suspect only if the officer intended
       to cause harm.

 Sauers v. Borough of Nesquehoning, 905 F.3d 711, 720 (3d Cir. 2018).
       Mr. Ward’s responsibility and potential liability for plaintiffs’ serious
 injuries is not at issue on these motions. However, it cannot be said that the
 officers, in electing to pursue the fleeing Ward, violated plaintiffs’ constitutional
 rights. The officers were responding to a true emergency: Detective Black
 believed that he had just witnessed Mr. Ward fire a handgun and speed away
 in the gray car. Mr. Ward’s behavior—engaging in a shooting, dangerously
 operating a motor vehicle at excessive speeds, and driving the wrong way down
 a one-way street in a residential area—fully justified Black’s judgment that he
 was a dangerous suspect who had to be apprehended. Black had to make an
 instantaneous decision. He radioed for assistance and additional officers,
 including McCall, responded. They, too, understood that they were actively
 pursuing a fleeing suspect who was endangering the public. Officer McCall was
 in the lead, i.e., immediately behind Ward’s gray car. The record is clear that
 the pursuit took place at high speed, developed rapidly, and lasted at most 5
 minutes. The circumstances here are thus akin to those in Lewis. As Lewis and
 Sauers establish, an officer can only be liable for a substantive due process
 violation resulting from a high-speed pursuit of a dangerously fleeing suspect if
 the officer intended to cause harm. Lewis, 523 U.S. at 854–55; Sauers, 905
 F.3d at 720.
       As to defendants Black, McCall, and Kennovin, there is no evidence of
 intent to cause harm to plaintiffs. Failure to use lights or comply with AG
 guidelines, if it occurred, was perhaps negligent. But not even plaintiffs

                                        16
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 17 of 31 PageID: 1553



 contend that this evidence amounts to an “intent to harm”; rather, plaintiffs
 assert that this behavior, if proven, amounts to “a conscious disregard of a
 great risk of serious harm.” (DE 51 at 10) That, as I have held, is not the
 standard; intent is required. This was an accident, created by Mr. Ward’s
 reckless and criminal behavior; the plaintiffs, innocent bystanders, were
 unfortunately victims of it. The evidence is insufficient to establish that it was
 any officer’s intent to harm plaintiffs.
       Therefore, I find that plaintiffs have not established that defendants
 violated their constitutional rights under Section 1983.

                        2.    Qualified Immunity
       Defendants Black, McCall, and Kennovin all contend in the alternative
 that, even if this Court were to find that they violated plaintiffs’ constitutional
 rights, they would be entitled to qualified immunity. (DE 48-4 at 17–18; DE 49-
 2 at 31–37) Notwithstanding that plaintiffs have failed to establish a cognizable
 claim under 42 U.S.C. § 1983, I find in the alternative that officer defendants
 are also entitled to the protections of qualified immunity.
       “The doctrine of qualified immunity insulates government officials who
 are performing discretionary functions ‘from liability for civil damages insofar
 as their conduct does not violate clearly established statutory or constitutional
 rights of which a reasonable person would have known.’” James v. City of
 Wilkes-Barre, 700 F.3d 675, 679 (3d Cir. 2012) (quoting Harlow v. Fitzgerald,
 457 U.S. 800, 818, 102 S. Ct. 2727, 73 L.Ed.2d 396 (1982)). The U.S. Supreme
 Court has established a two-part analysis that governs whether an official is
 entitled to qualified immunity. See Saucier v. Katz, 533 U.S. 194, 201, 121 S.
 Ct. 2151 (2001). That two-part analysis inquires as to (1) whether the facts put
 forward by the plaintiff show a violation of a constitutional right; and (2)
 whether the right at issue was clearly established at the time of the alleged
 misconduct. Id.; James, 700 F.3d at 679.
       As stated above, no private constitutional right has been violated. Thus
 plaintiffs cannot overcome the first prong required to pierce qualified immunity.


                                        17
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 18 of 31 PageID: 1554



 Nevertheless, I will, as required, consider the second prong, i.e., whether the
 right allegedly violated was clearly established. See Spady v. Bethlehem Area
 Sch. Dist., 800 F.3d 633, 638 (3d Cir. 2015) (“[W]hile issues of fact may
 preclude a definitive finding on the question of whether the plaintiff’s rights
 have been violated, the court must nonetheless decide whether the right at
 issue was clearly established.”).
       The second prong of qualified immunity asks whether the right was so
 clearly established that the officers should have known that they were
 committing a constitutional violation under the circumstances. While courts
 are not to define clearly established law at a high level of generality, Thompson
 v. Howard, 679 F. App’x 177, 182 (3d Cir. 2017), the precise factual
 circumstances of a given case need not have been previously considered. Kelly
 v. Borough of Carlisle, 622 F.3d 248, 259–60 (3d Cir. 2010) (“[O]fficials can still
 be on notice that their conduct violates established law even in novel factual
 circumstances, as long as the law gave the defendant officer fair warning that
 his [or her] conduct was unconstitutional.” (internal citations and quotations
 omitted)).
       Here the right was not clearly established. In March 2015, at the time
 this accident occurred, there was no clearly established Section 1983
 substantive due process violation arising from a high-speed police pursuit
 involving a dangerous suspect who was fleeing from the scene of a crime,
 particularly where intent to harm is absent. Lewis, 523 U.S. 854–55. This is so
 because in cases like this one, the “[suspect’s] outrageous behavior was
 practically instantaneous, and so was [the officer’s] instinctive response. While
 prudence would have repressed the reaction, the officer’s instinct was to do his
 job as a law enforcement officer, not to induce [the suspect’s] lawlessness, or to
 terrorize, cause harm, or kill.” Lewis, 523 U.S. at 855. That remains the law.
 “We recognize that most high-speed police pursuits arise when officers are
 responding to emergencies or when they must make split-second decisions to
 pursue fleeing suspects. Our holding today does nothing to alter the


                                       18
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 19 of 31 PageID: 1555



 longstanding principle that, in such cases, constitutional liability cannot exist
 absent an intent to harm.” Sauers, 905 F.3d at 723. In short, even assuming
 there was an error in judgment, it would not have been clear to a reasonable
 officer in this high-pressure situation that he should not chase this fleeing
 gunman.
       Nor would knowledge of potential liability for negligence or violations of
 the AG guidelines have put the officers on notice that their conduct violated the
 Constitution. The Supreme Court had already held long ago in Lewis that
 “[r]egardless of whether [the officer’s] behavior offended the reasonableness
 held up by tort law or the balance struck in law enforcement’s own codes of
 sound practice,” it does not shock the conscience for purposes of a § 1983
 claim. Lewis, 523 U.S. at 855 (decided in 1998).
       Accordingly, the motions for summary judgment by defendants Black,
 McCall, and Kennovin are granted as to Count 1.

           C.    Count 2: Monell Liability
       Plaintiffs also assert a Monell claim against the City of Plainfield, alleging
 that the city was liable for violations as a result of
       failing to properly train the individual Defendants regarding lawful police
       pursuits; failing to properly supervise and discipline the Defendants with
       respect to police pursuits; failing to have proper policies and rules and
       regulations regarding police pursuits; failing to properly monitor police
       pursuits to ensure compliance with the Attorney General guidelines; and
       negligently hiring and/or retaining the individual Defendant Police
       Officers responsible for the constitutional violations committed on the
       Plaintiff.

 (Compl. ¶ 32)
       The City of Plainfield contends that the Plainfield police officers complied
 with the AG’s guidelines regarding pursuit. (DE 49-2 at 16–17) Moreover,
 Plainfield asserts that there is no causal link between any purported official
 policy and the purported constitutional violation that led to the harm here. (DE
 49-2 at 18) Plaintiffs brief in opposition does not address these arguments. As



                                        19
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 20 of 31 PageID: 1556



 discussed below, I will grant the City of Plainfield’s motion for summary
 judgment as to Count 2.

                 i. Standard
       A municipality cannot be sued under § 1983 because of an injury
 inflicted solely by its employees or agents, but it can be held liable when the
 injury inflicted is a result of a policy or custom the municipality has adopted.
 See Beck v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996). While “in a
 substantive due process case arising out of a police pursuit, an underlying
 constitutional tort can still exist even if no individual police officer violated the
 Constitution . . . The City is liable under section 1983 if its policymakers,
 acting with deliberate indifference, implemented a policy of inadequate training
 and thereby caused the officers to conduct the pursuit in an unsafe manner
 and deprive the plaintiffs of life or liberty.” Fagan v. City of Vineland, 22 F.3d
 1283, 1292 (3d Cir. 1994).
       Thus, in order to establish a prima facie case for Monell liability, the
 plaintiff must “(i) demonstrate the existence of an unlawful policy or custom; (ii)
 that resulted in a deprivation of the rights, privileges, or immunities secured by
 the Constitution or laws of the United States; and (iii) that the policy or custom
 was the proximate cause of the alleged deprivation.” Maldonado v. City of
 Passaic Bd. of Educ., No. CV1712245ESJAD, 2020 WL 289649, at *7 (D.N.J.
 Jan. 21, 2020) (citing Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)). A
 government policy is made when a “decisionmaker possess[ing] final authority
 to establish municipal policy with respect to the action’ issues an official
 proclamation, policy, or edict.” Beck, 89 F.3d at 971 (quoting Bielevicz, 915
 F.2d 845, 850 (3d Cir. 1990)). In contrast, “a course of conduct is considered to
 be a ‘custom’ when, though not authorized by law, ‘such practices of state
 officials [are] so permanent and well-settled’ as to virtually constitute law.” Id.

                 ii. Analysis
       Plaintiffs have failed to oppose defendants’ motion for summary
 judgment as to Count 2. Even where a local rule deems unopposed motions to

                                        20
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 21 of 31 PageID: 1557



 be conceded, however, the Court is still required to analyze the movant’s
 summary judgment motion under the standards of Fed. R. Civ. P. 56(e)). See
 Anchorage Assocs. v. Virgin Islands Bd. of Tax Review, 922 F.2d 168, 175 (3d
 Cir. 1990); see also Muskett v. Certegy Check Servs., Inc., Civ. No. 08-3975,
 2010 WL 2710555 (D.N.J. July 6, 2010) (“In order to grant Defendant’s
 unopposed motion for summary judgment, where, as here, ‘the moving party
 does not have the burden of proof on the relevant issues,... the [Court] must
 determine that the deficiencies in [plaintiffs’] evidence designated in or in
 connection with the motion entitle the [defendants] to judgment as a matter of
 law.’” (quoting Anchorage Assocs., 922 F.2d at 175)). I have done so, and I
 conclude that summary judgment must be granted in favor of the City of
 Plainfield on Count 2.
       The parties do not appear to dispute that Plainfield had adequate policies
 in place. It is undisputed that all of the officers involved here had significant
 training with respect to police pursuits and received additional training
 biannually. Each officer was aware of the proper policies for a pursuit: that
 there be no more than two vehicles and that should an officer be involved in a
 pursuit, the officer must activate the car’s lights and sirens. (See, e.g., PSSOF
 ¶¶ 18–20; DSOF ¶¶ 29–38)) It may be that officers, despite their training, failed
 to comply with established pursuit policies. Plaintiffs have failed to establish,
 however, that the procedures of the City or the Police Department were
 deficient in some overall or systematic way and that these deficiencies were the
 cause of their injuries.
       I next consider the failure-to-train theory of liability. “Only where a
 failure to train reflects a ‘deliberate’ or ‘conscious’ choice by a municipality—a
 ‘policy’ as defined by our prior cases—can a city be liable for such a failure
 under § 1983.” City of Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989). The
 Supreme Court has also noted that “[a] pattern of similar constitutional
 violations by untrained employees is ‘ordinarily necessary’ to demonstrate
 deliberate indifference for purposes of failure to train.” Connick v. Thompson,


                                        21
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 22 of 31 PageID: 1558



 563 U.S. 51, 62 (2011) (citation omitted). Here, there is no evidence to establish
 that Plainfield failed to train its officers. Although plaintiffs point to instances
 where the officers at times forgot the details of certain policies (see PSSOF ¶
 87), all of the officers were generally aware of the AG’s pursuit policies, received
 training while at the police academy, and received training biannually on police
 pursuits. (DSOF ¶¶ 29–38) Moreover, plaintiffs present no evidence of a pattern
 of constitutional violations during police pursuits in Plainfield. Accordingly, I
 cannot conclude that Plainfield exhibited deliberate indifference when training
 its officers.
        Finally, I consider the plaintiffs’ failure-to-supervise theory. Plainfield
 may be liable for its failure to supervise only if it reflects a policy of deliberate
 indifference to constitutional rights. See Montgomery v. De Simone, 159 F.3d
 120, 126–27 (3d Cir. 1998). Again, I see no support for this claim in the record
 before me. For example, there are no allegations that the City was so far
 detached from training its officers that it could be called deliberately indifferent
 to the fact that its officers could violate plaintiffs’ constitutional rights.
        Because plaintiffs have failed to demonstrate any facts to establish the
 existence of an unconstitutional policy or custom and that the policy or custom
 was the proximate cause of any alleged deprivation of her constitutional rights,
 I will grant summary judgment in favor of the City of Plainfield on Count 2 of
 the Complaint.

           D.     Count 3: Conspiracy
        Plaintiffs also assert a conspiracy claim against defendants, citing 42
 U.S.C. §§ 1985 and 1986. Specifically, Count 3 of the Complaint alleges that
 defendants “conspired for the purpose of impeding, hindering, obstructing,
 destroying falsifying and defeating the due course of justice with the intent to
 deny the Plaintiffs the protection of the laws and to injure them.” (Compl. ¶ 38)
 Plaintiffs failed to oppose or otherwise address defendants’ arguments with
 respect to the Count 3 conspiracy claim.



                                         22
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 23 of 31 PageID: 1559



       Section 1985 is a federal statute which provides civil remedies for a
 conspiracy which deprives a person of civil rights. It is unclear whether
 plaintiffs intend to raise claims under 42 U.S.C. § 1985(2) or (3). Section
 1985(2) prohibits conspiracies to obstruct justice with the intent to deny equal
 protection of the laws. Section 1985(3) prohibits conspiracies that deprive
 persons of their rights or privileges under the equal protection of the laws. A
 claim under § 1985(3), in particular, requires a plaintiff to demonstrate: “(1) a
 conspiracy; (2) motivated by a racial or class based discriminatory animus
 designed to deprive, directly or indirectly, any person or class of persons to the
 equal protection of the laws; (3) an act in furtherance of the conspiracy; and (4)
 an injury to person or property or the deprivation of any right or privilege of a
 citizen of the United States.” Mosca v. Cole, 384 F. Supp. 2d 757, 769 (D.N.J.
 2005), aff’d, 217 F. App’x 158 (3d Cir. 2007) (citing Lake v. Arnold, 112 F.3d
 682, 685 (3d Cir. 1997). Both subsections, however, require a plaintiff to
 demonstrate that there was a race-based motive for the defendants’ alleged
 actions. Limehouse v. Delaware, 144 F. App’x 921, 923 (3d Cir. 2005) (citing
 Griffin v. Breckenridge, 403 U.S. 88, 91 S.Ct. 1790, 29 L.Ed.2d 338 (1971);
 Davis v. Township of Hillside, 190 F.3d 167, 171 (3d Cir.1999))
       Plaintiffs fail to point to any facts or evidence in the record to support
 their allegation that there was a conspiracy to obstruct justice, that defendants
 had a race-based motive for their actions (whether vis-à-vis Mr. Ward or
 themselves), or that defendants’ actions were somehow discriminatory.
       Plaintiffs also raise a claim under 42 U.S.C. § 1986. A cause of action
 under § 1986 is essentially one for misprision of a § 1985 conspiracy. Patel v.
 Crist, No. CV 19-9232, 2020 WL 64618, at *5 (D.N.J. Jan. 7, 2020) (citing Clark
 v. Clabaugh, 20 F.3d 1290, 1295 n.5 (3d Cir. 1994)). As noted above, no § 1985
 conspiracy has been made out.
       Because plaintiffs have not established a prima facie claim under 42
 U.S.C. §§ 1985 and 1986, or any material facts in dispute regarding this claim,
 summary judgment is granted to defendants on Count 3.


                                       23
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 24 of 31 PageID: 1560



          E.     Count 4: New Jersey Civil Rights Act Claim
       Count 4 alleges a violation of state constitutional protections pursuant to
 a state-created-danger theory under the New Jersey Civil Rights Act (“NJCRA”).
 The NJCRA, N.J. Stat. Ann. § 10:6-2(c), provides that “[a]ny person who has
 been deprived of any substantive rights, privileges or immunities secured by
 the Constitution or laws of this State by a person acting under color of law,
 may bring a civil action for damages.”
       The New Jersey State Legislature, when it enacted the NJCRA, intended
 it to parallel 42 U.S.C. § 1983, and sought to incorporate existing § 1983
 jurisprudence. Perez v. Zagami, 218 N.J. 202, 515 (2014); see also RaCapt. Mos
 v. Flowers, 429 N.J. Super. 13, 23 (App. Div. 2012) (stating that NJCRA was
 “modeled on the federal civil rights law which provides for a civil action for
 deprivation of civil rights.” (citations omitted)). Thus, the NJCRA is construed
 nearly identically to Section 1983.
       The parties have not suggested any distinction between the NJCRA claim
 asserted under Count 4 and their Count 1 counterparts under 42 U.S.C. §
 1983. Therefore, for the reasons outlined in Section II.B, supra, defendants’
 motions for summary judgment on Count 4 are granted.

          F.     Count 5: New Jersey Tort Claim Act
       To say that plaintiffs do not have a constitutional claim, however, is not
 to say that they have no remedy at all. See Sauers, 905 F.3d at 723 (“We
 emphasize that our decision on qualified immunity does not mean that
 Homanko is immune from any suit arising from his conduct; he is only
 immune to a suit alleging the federal constitutional claims made here. He
 remains exposed to state law tort claims that can, and have been, brought
 against him, so Sauers is not without a remedy.”). I therefore consider the
 plaintiffs’ state-law claims.




                                       24
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 25 of 31 PageID: 1561



                 i. Supplemental Jurisdiction
        Defendants Black and McCall assert that should all federal claims be
 dismissed, this Court should then decline to exercise supplemental jurisdiction
 over plaintiffs’ state-law tort claims. I disagree.
        Under 28 U.S.C. § 1367(c), the Court has discretion to decline
 jurisdiction over remaining claims after all claims over which the court
 possesses original jurisdiction have been dismissed from the action. The Third
 Circuit has held that after all federal claims are dismissed, a “district court
 must decline to decide the pendent state claims unless considerations of
 judicial economy, convenience, and fairness to the parties provide an
 affirmative justification for doing so.” Hedges v. Musco, 204 F.3d 109, 123 (3d
 Cir. 2000) (quoting Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir.
 1995)); see Shaffer v. Bd. of Sch. Dirs. of Albert Gallatin Area Sch. Dist., 730
 F.2d 910, 912 (3d Cir. 1984) (holding that “pendent jurisdiction should be
 declined where the federal claims are no longer viable, absent extraordinary
 circumstances”). In short, the presumptive rule is that the state claims shall be
 dismissed, unless reasons of economy and fairness dictate otherwise.
        Where the case has been substantially litigated, it may be a proper
 exercise of discretion to retain the state claims. See Growth Horizons, Inc. v.
 Delaware County, Pa., 983 F.2d 1277, 1284–85 (3d Cir. 1993) (remanding for
 exercise of discretion as to whether to retain pendent claim, noting that where
 the district court already heard all evidence necessary to decide the state
 contract claim, it might elect to retain jurisdiction). Where, on the other hand,
 the case is nowhere close to summary judgment or trial, remand may be the
 proper course. Freund v. Florio, 795 F. Supp. 702, 710 (D.N.J. 1992) (“[A]t this
 early stage in the litigation, dismissal of the pendent state claims in a federal
 forum will result in neither a waste of judicial resources nor prejudice to the
 parties.”).
        Here, I will exercise my discretion to retain supplemental jurisdiction
 over these state claims. The matter is not in its early stages; it has been


                                         25
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 26 of 31 PageID: 1562



 substantially litigated. This matter was filed three years ago; discovery has
 been completed; we are at the summary judgment stage; and the evidence
 underlying the state claims substantially overlaps that underlying the federal
 claims. I therefore find that it would be inefficient, inconvenient, and unfair to
 force the litigants to recommence this litigation in state court.
       Accordingly, I turn to plaintiffs’ claims under the New Jersey Tort Claims
 Act. As to these tort claims, defendants do not for the most part contest the
 sufficiency of the evidence head-on. Rather, Kennovin, Black, and McCall
 assert that they are entitled to either absolute immunity or qualified immunity.

                ii. Absolute Immunity
       The New Jersey Tort Claims Act (“NJTCA”), N.J. Stat. Ann. § 59–1–1, et
 seq., sets the conditions under which public entities and public employees can
 be held liable in tort. “Except as otherwise provided by this act, a public
 employee is liable for injury caused by his act or omission to the same extent
 as a private person.” N.J. Stat. Ann. § 59:3-1(a). However, “[a] public employee
 is not liable for an injury where a public entity is immune from liability for that
 injury.” Id. § 59:3-1(c). As relevant here, the NJTCA grants immunity from
 liability for a law enforcement officer’s infliction of injury while a person is
 resisting or evading arrest, or while the officer is pursuing a suspect:
       Neither a public entity nor a public employee is liable for: . . . .
       (b) any injury caused by: . . .
          (3) a person resisting arrest or evading arrest; . . .
       (c) any injury resulting from or caused by a law enforcement officer’s
           pursuit of a person.

 N.J. Stat. Ann. § 59:5–2. “The liability of a public employee established by this
 act is subject to any immunity of a public employee provided by law and is
 subject to any defenses that would be available to the public employee if he
 were a private person.” N.J. Stat. Ann. § 59:3-1(b). This immunity extends to
 “all injuries arising out of a police pursuit, even those that would not have
 occurred but for the negligence of the police.” Epifan v. Roman, No. 11–cv–


                                         26
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 27 of 31 PageID: 1563



 2591, 2014 WL 4828606, at *16 (D.N.J. Sept. 29, 2014) (citing Alston v. City of
 Camden, 773 A.2d 693, 697 (N.J. 2001)). However, NJTCA immunity does not
 extend to public employees if their conduct “was outside the scope of [their]
 employment or constituted a crime, actual fraud, actual malice, or willful
 misconduct.” N.J. Stat. Ann. § 59:3–14(a).
       The parties dispute the extent to which all of the officers were actually
 engaged in “pursuit,” a status which triggers one form of Section 59:5-2(c)
 immunity. Although the NJTCA does not define “pursuit,” in Torres v. City of
 Perth Amboy, 329 N.J. Super. 404, 407 (N.J. Super. Ct. App. Div. 2000), the
 court held that the definition of pursuit under Section 5-2(c) mirrors that
 under the AG guidelines. The AG guidelines define pursuit as
       an active attempt by a law enforcement officer operating a motor
       vehicle and utilizing emergency warning lights and an audible
       device to apprehend one or more occupants of another vehicle
       when the officer reasonably believes that the driver of the fleeing
       vehicle is aware of the officer’s attempt to stop the vehicle and is
       resisting apprehension by increasing vehicle speed, ignoring the
       officer or otherwise attempting to elude the officer.

 Chunkoo v. City of Newark Police Dep’t, No. A-4286-16T3, 2019 WL 1501548, at
 *4 (N.J. Super. Ct. App. Div. Apr. 4, 2019), cert. denied, 238 N.J. 590, 214 A.3d
 174 (2019), and cert. denied, 238 N.J. 601, 214 A.3d 181 (2019). (See also Ex.
 R at 290)
       Under these criteria, and accepting all inferences in plaintiffs’ favor, a
 reasonable jury could determine that this definition of “pursuit” could apply to
 the acts of Officer McCall (and possibly those of non-defendants Lieutenant
 Hafeken and Officer Lordi). (See PSSOF 92, ¶¶ 130–33; DSOF ¶¶ 18, 24) As to
 Detective Black, as noted above, there is a factual dispute as to whether he
 engaged in “pursuit” of Ward. On at least one permissible interpretation of the
 facts, then, the NJTCA “pursuit” immunity could apply to McCall or Black.
       Assuming Black and McCall were in pursuit, the critical issue becomes
 whether they engaged in “willful misconduct” sufficient to pierce that
 immunity. N.J. Stat. Ann. § 59:3–14(a), quoted supra.

                                       27
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 28 of 31 PageID: 1564



       [I]n the context of a police officer’s enforcement of the law,
       including the pursuit of a fleeing vehicle, willful misconduct is
       ordinarily limited to a knowing violation of a specific command by
       a superior, or a standing order, that would subject that officer to
       discipline. Because a direct order to terminate a pursuit, or not to
       pursue at all under certain circumstances, would be intended to
       minimize the potential harm, officers who willfully disregard such
       commands would be aware that to do so would be to greatly
       enhance the risk of injury, not only to themselves but to the public
       at large.

       The phrase “willful misconduct” in this context naturally
       commands the meaning we here attribute to it: the knowing failure
       to follow specific orders, “knowing” that there is an order and
       willfully failing to follow it, i.e., intentionally failing to obey the
       order. More particularly, willful misconduct in a police vehicular
       chase has two elements: 1) disobeying either a specific lawful
       command of a superior or a specific lawful standing order and 2)
       knowing of the command or standing order, knowing that it is
       being violated and, intending to violate it. Where the command or
       order is not only specific but clearly has no exceptions—expressed
       or implied—willful misconduct is not affected by the good faith of
       the public employee who believes he or she somehow had a right to
       knowingly and willfully disobey.

 Fielder v. Stonack, 141 N.J. 101, 125 (N.J. 1995). Issues of fact, such as the
 use of sirens and adherence to the AG guidelines, preclude a finding on
 summary judgment that McCall and Black did or did not act willfully.
       The situation is different as to Officer Kennovin. There is no record
 evidence that Officer Kennovin pursued (or chased, or followed) Ward. See N.J.
 Stat. Ann. § 59:5-2(c). As plaintiffs concede, Officer Kennovin’s was not one of
 the police vehicles that followed Ward’s gray car down 6th Street. (DSOF ¶ 36;
 PRSOF ¶ 36; KSOF ¶ 8) Indeed, Kennovin did not arrive on the scene until after
 the collision had occurred. (KSOF ¶¶ 9, 11) It follows that “pursuit” immunity
 would not apply. That suggests, however, a more basic problem with plaintiffs’
 theory. The NJTCA would hold this officer liable only “to the same extent as a
 private person.” N.J. Stat. Ann. § 59:3-1(a). Kennovin indisputably did not
 pursue Ward at all; a fortiori, he cannot have done so intentionally, negligently,
 or in violation of the AG Guidelines. There is no evidence that Officer Kennovin

                                       28
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 29 of 31 PageID: 1565



 did anything, negligent, intentional, or otherwise, to injure the plaintiffs.
 Therefore, I will grant Officer Kennovin’s motion for summary judgment as to
 Count 6.
       Here, there are material facts in dispute that preclude the application of
 absolute immunity. It remains disputed how many officers engaged in the
 pursuit of Mr. Ward. Plaintiffs have presented evidence, which defendants
 dispute, from which a reasonable jury could conclude that there were at least
 three cars in pursuit, in excess of the AG’s guidelines. The officer’s disregard of
 these guidelines could reasonably contribute to a jury finding that the officers
 engaged in willful misconduct:
       [T]he AG Policy prohibits two police vehicles from engaging in the
       same pursuit, unless otherwise directed by supervisors. Such a
       rule leaves no discretion and a knowing violation would constitute
       willful misconduct.

 Chunkoo, 2019 WL 1501548, at *5 (emphasis added). Moreover, there is
 evidence in the form of audio recordings from which a reasonable jury could
 conclude that some or all of the officers did not activate their sirens (or did not
 do so until seconds before the accident occurred), also in violation of the
 guidelines. The officers, having undergone significant training with respect to
 police pursuits, were actually aware of those AG guidelines.
       In summary, then, I will deny the motion of defendants Black and
 McCall for summary judgment insofar as it seeks to dismiss plaintiffs’ NJTCA
 claim under the doctrine of absolute immunity. Kennovin’s motion for
 summary judgment on the NJTCA claims is granted.

               iii. Qualified Immunity
       Defendants also invoke the NJTCA’s “qualified immunity” provision,
 which provides that “A public employee is not liable if he acts in good faith in
 the execution or enforcement of any law. Nothing in this section exonerates a
 public employee from liability for false arrest or false imprisonment.” N.J. Stat.
 Ann. § 59:3-3. The immunity granted under Section 59:5-2 is more expansive
 than the immunity granted under 59:3-3. As to Black and McCall, however,

                                        29
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 30 of 31 PageID: 1566



 there exists a genuine issue of material fact as to whether they engaged in
 willful misconduct. That being the case, “the Court cannot determine as a
 matter of law whether the NJTCA shields [defendants Black and McCall] from
 liability.” Norman v. Haddon Twp., No. 1:14-CV-06034-NLH-JS, 2017 WL
 2812876, at *13 (D.N.J. June 29, 2017). As to them, summary judgment is
 therefore denied.
       As to Kennovin, who is absolutely immune, this qualified immunity
 would apply a fortiori. As to him, qualified immunity would be appropriate;
 plaintiffs do not point to any tortious act, let alone an act that would
 undermine the presumption of his good faith execution of the laws. As to
 Kennovin, summary judgment is granted on the alternative ground of qualified
 immunity.

           G.     Count 7: Punitive Damages
       Count 7 asserts a claim for punitive damages. Plaintiffs concede that
 punitive damages are not available against the City of Plainfield. (DE 51 at 15)
 Nevertheless, they contend that punitive damages can still be awarded against
 the individual defendants because their behavior evinces reckless or careless
 indifference. (Id.)
       With respect to plaintiffs’ claim for punitive damages under Count 7,
 summary judgment must be awarded to defendants. “Punitive damages” is not
 a cause of action but one of a number of forms of relief that might apply should
 some cause of action be proven:
       Punitive damages are a remedy incidental to cause of action, not a
       substantive cause of action in and of themselves. See, e.g., Sellers
       v. School Bd. of City of Manassas, 960 F.Supp. 1006, 1011–12
       (E.D.Va.1997) (noting that compensatory and punitive damages
       not available under § 1983 if plaintiff does not state violation of
       substantive right), aff’d, 141 F.3d 524 (4th Cir. 1998); California
       Natural, Inc. v. Nestle Holdings, Inc., 631 F.Supp. 465, 474
       (D.N.J.1986) (noting that New Jersey law contains no independent
       cause of action for punitive damages); see also N.J. Stat. Ann. §
       2A:15–5.13(c) (stating that punitive damages may be awarded
       under New Jersey law only if compensatory damages have been
       awarded)).

                                       30
Case 2:17-cv-01655-KM-JBC Document 54 Filed 05/11/20 Page 31 of 31 PageID: 1567




 Hassoun v. Cimmino, 126 F. Supp. 2d 353, 372 (D.N.J. 2000).
       Nonetheless, plaintiffs have properly requested punitive damages in their
 prayer for relief. (Compl. at 12) True, the NJTCA states that “No punitive or
 exemplary damages shall be awarded against a public entity.” N.J. Stat. Ann. §
 59:9-2(c). Excluded from this limitation, however, are individual public
 employees, such as the remaining officers here. See Hayward v. Salem City Bd.
 of Educ., No. CV 14-5200 (JBS/AMD), 2016 WL 4744132, at *6 (D.N.J. Sept.
 12, 2016).
       Summary judgment, then, is granted on Count 7. The demand for
 punitive damages in the prayer for relief is struck as to the City of Plainfield.
 The prayer for punitive damages remains operative, however, as to all other
 defendants and claims that remain in the case.

    III.   Conclusion
       For the reasons set forth above, I will grant Officer Craig Kennovin’s
 motion for summary judgment (DE 48) in its entirety. As to Kennovin, the
 entire complaint is dismissed with prejudice.
       I will grant in part and deny in part the joint motion for summary
 judgment (DE 49) filed by the City of Plainfield, Officer McCall and Detective
 Black. Counts 1, 3, 4, and 7 are dismissed with prejudice as against Black and
 McCall. Counts 2, 3, 4, and 7 are dismissed with prejudice as against the City
 of Plainfield.
       The remaining claims are as follows:
       Count 5 (NJTCA) as to Defendants City of Plainfield, Black, and McCall;
       Count 6 as to Defendant Ward.
       An appropriate order follows.
 Dated: May 8, 2020

                                       /s/ Kevin McNulty
                                       ____________________________________
                                       Kevin McNulty
                                       United States District Judge

                                       31
